     Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 1 of 20


               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


SHANNON KRAESE,

       Plaintiff,

V.                                               CASE NO. CV417-166


JIALIANG QI and GD TOUR INC.,

       Defendants.




                                    ORDER


      Before the Court is Defendants' Motion to Limit Testimony of

Dr. Stanley Dennison.^ (Doc. 69.) Plaintiff opposes Defendants'

motion. (Doc. 70.) For the following reasons. Defendants' motion

(Doc. 69) is GRANTED.

                                    BACKGROUND


      This   case   arises   from   a   motor-vehicle   accident   in   which   a


bus, driven by Defendant Jialiang Qi, collided with the rear of

another vehicle in May 2016. (Doc. 49, Attach. 5 at SISI 1-2.) At

the time of the accident. Defendant Qi was employed by Defendant

GD Tour Inc. (Id. at f 10.) Plaintiff, a passenger on the bus,

alleges that the accident caused her to suffer injuries to her

neck and back. (Doc. 14 at 3.) Following the accident, several



1 Defendants' motion is also a brief in opposition to Plaintiff's
motion for leave to depose Dr. Dennison for trial. (Doc. 69 at 1.)
However, the Magistrate Judge denied Plaintiff's request to depose
Dr. Dennison for trial (Doc. 73), and, therefore, the Court will
only address    Defendant's request to limit       Dr.  Dennison's
testimony.
     Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 2 of 20


physicians treated Plaintiff for neck and back pain, including Dr.

Stanley     Dennison,    an    anesthesiologist          and    pain    management

specialist. (Doc. 69, Attach. 3 at 11-12.)

      Dr. Dennison began treating Plaintiff in 2014 after a prior

motor-vehicle accident. (Doc. 70, Attach. 1 at 4.) After the 2014

accident.    Plaintiff      complained     of     pain   in    her     neck,   back,

shoulders, and left knee. (Id.) Because of her pain, Plaintiff was

referred for an MRI of her cervical spine (^^2014 MRI"). (Id. at

5.) Dr. Dennison testified that the radiologist's report regarding

Plaintiff's 2014 MRI revealed a disc bulge at her C6-C7 disc.^ (Id.

at 6.)

      Approximately two years later. Plaintiff was involved in the

subject accident and returned to Dr. Dennison for treatment. (Id.

at   4.)   After   the   subject     accident.      Plaintiff        complained   of

increased pain in her neck, back, shoulders, and left knee and

complained of new pain in her right wrist, left ankle, left

shoulder, and left arm. (Id. at 4, 6.) Dr. Dennison referred

Plaintiff for another MRI of her cervical spine (^'2016 MRI"). (Id.

at   5.)   Dr.   Dennison     testified    that    the    radiologist's        report

regarding    Plaintiff's      2016   MRI   revealed       a    ^^broad-based    disc

herniation indenting the anterior thecal sac" at Plaintiff s C6-


2 Dr. Dennison did not have the 2014 MRI film or the 2016 MRI film
with him at his deposition. (Doc. 70, Attach. 1 at 17.) Rather
than refer to the films. Dr. Dennison based his testimony about
the MRIs on radiologists' reports interpreting the results of the
MRIs. (Id.)
     Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 3 of 20


C7   disc.   (Id.   at   6.)   In   June    2016,   Dr.   Dennison     performed   a

percutaneous disc decompression at Plaintiff's C6-C7 disc. (Id.)

During his deposition. Dr. Dennison opined that he performed the

cervical decompression at Plaintiff s C6-C7 disc because of the

subject accident's effects on Plaintiff. {Id.) Dr. Dennison based

his causation opinion on Plaintiff ^^complaining of pain" and the

differences between the results of Plaintiff's 2014 MRl and the

results of her 2016 MRl. (Id.)

      Although the deadline to disclose testifying experts was

January 9, 2019 (Doc. 39), Plaintiff did not identify Dr. Dennison

as an expert witness. Further, Plaintiff did not provide a written

report or summary of Dr. Dennison's opinions. Plaintiff's sole

disclosure regarding expert witnesses came in her response to

Defendants' first interrogatories, in which she stated that she

^^may call on [her] physicians for expert opinions concerning

Plaintiff's rendered treatment." (Doc. 69, Attach. 2 at 3.)

                                     ANALYSIS


      Defendants     move   the     Court   to   limit    the   testimony of      Dr.

Dennison.    (Doc.   69.)      Defendants     agree   that      Dr.   Dennison,    as

Plaintiff s treating physician, can                 provide factual testimony

concerning his diagnosis and treatment of Plaintiff. (Id. at 10.)

However, Defendants seek to prevent Dr. Dennison from providing

opinion testimony regarding the cause of Plaintiff s C6-C7 disc

injury and regarding the differences between Plaintiff's 2014 MRl
      Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 4 of 20


results and 2016 MRI results. (Id. at 4-5.) Defendants argue that

Dr.    Dennison's opinions on these matters exceed the scope               of

permissible lay testimony. (Id.) Defendants argue that, because

Dr. Dennison's opinions constitute expert testimony, his opinions

should be excluded for two reasons: (1) Plaintiff failed to comply

with the expert disclosure requirements of Federal Rule of Civil

Procedure 26; and (2) Dr. Dennison's opinions fail to meet the

reliability     standards    established   in   Daubert   v.   Merrell     Dow

Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed.

2d 469 (1993). (I^ at 8, 18.)

       In   response.   Plaintiff   avers that    Dr.   Dennison   properly

limited his testimony to facts about his care and treatment of

Plaintiff and, therefore. Plaintiff was not required to comply

with Rule 26's disclosure requirements.^ (Doc. 70 at 3.) Plaintiff,

however, does not discuss whether Dr. Dennison's opinions meet the

reliability standards established in            Daubert. The Court will

address whether Dr. Dennison, as Plaintiff's treating physician.




3 Plaintiff, in her response, also argues that Defendants' motion
should be denied as untimely. (Doc. 70 at 2-3.) Specifically,
Plaintiff contends that motions to exclude expert witnesses were
due March 22, 2019 and that, because Defendants' current motion is
a motion to exclude Dr. Dennison, it was due on March 22nd. (Id.)
The Court disagrees. As noted by the Magistrate Judge, Defendants'
current motion is construed as a motion in limine. (Doc. 73 at 1.)
As such. Defendants' motion is timely. See S.D. Ga. L.R. 7.4
(^^Unless otherwise directed, motions in limine shall be filed no
later than five (5) days prior to the pretrial conference, if
practicable; otherwise, such motions may be filed up to the time
of trial.").
      Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 5 of 20



gave expert testimony and whether Plaintiff s failure to comply

with Rule 26 warrants exclusion of Dr. Dennison's testimony.

I.     WHETHER DR. DENNISON PROFFERED EXPERT OPINIONS


       To begin. Defendants argue that Dr. Dennison provided expert

testimony during his deposition, and, therefore. Plaintiff was

required to disclose Dr. Dennison as an expert under Rule 26. (Doc.

69 at 8.) Specifically, Defendants aver that Dr. Dennison's opinion

regarding the cause of Plaintiff's cervical spine injury exceeds

the scope of permissible lay testimony by a treating physician.

(Doc. 69 at 10.) In contrast. Plaintiff argues that Dr. Dennison,

as Plaintiff's treating physician, can opine on the cause of her

injuries      because      this    testimony     relates to        his   treatment   of

Plaintiff and, therefore, is not considered expert testimony.

(Doc. 70 at 3, 5.)

       'MTlhe designation of a treating physician as a fact versus

an expert witness depends on the nature of the testimony the

witness intends to offer." Patrick v. Henry Cty., No. 1:13-CV-

01344-RWS, 2016 WL 2961103, at *2 (N.D. Ga. May 23, 2016). "'Non-

expert       (or   lay)    witnesses      may    only    testify    to   opinions    or

inferences ^which are (a) rationally based on the perception of

the witness, and (b) helpful to a clear understanding of the

witness' testimony or the determination of a fact in issue, and

(c)    not    based   on    scientific,        technical,   or   other    specialized

knowledge      within      the    scope   of    Rule    702.' " United      States   v.
     Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 6 of 20


Henderson, 409 F.3d 1293, 1300 (llth Cir. 2005) (quoting Fed. R.

Evid. 701). In comparison. Rule 702 '^allows ^a witness qualified

as   an   expert        by   knowledge,      skill,     experience,        training,        or

education'       to     testify    in   the    form     of    an    opinion         based   on

^scientific, technical, or other specialized knowledge,' so long

as certain reliability requirements are satisfied." Eberhart v.

Novartis Pharms. Corp., 867 F. Supp. 2d 1241, 1251 (N.D. Ga. 2011)

(quoting Fed. R. Evid. 702).

               treating physician is not considered an expert witness

if   he   or    she     testifies   about     observations         based      on    personal

knowledge, including the treatment of the party.' " Williams v.

Mast Biosurgery USA, Inc., 644 F.3d 1312, 1317 (llth Cir. 2011)

(quoting Davoll v. Webb, 194 F.3d 1116, 1138 (10th Cir. 1999)).

However,       ^^once    the    treating      physician       expresses        an    opinion

unrelated to treatment which is *based on scientific, technical,

or other specialized knowledge,' that witness is offering expert

testimony       for     which     the   court    must        perform     its        essential

gatekeeping function as required by Daubert." Wilson v. Taser

Int'l, Inc., 303 F. App'x 708, 712 (llth Cir. 2008) (citing

Henderson, 409 F.3d at 1300) ((finding a treating physician's

opinion on causation was expert testimony because '^his opinion

regarding the cause of [plaintiff's] injuries was not needed to

explain    his     decision       making     process,    nor       did   it    pertain      to

[plaintiff's]         treatment").      In    other     words,      ^^when     a     treating
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 7 of 20


physician's testimony is based on a hypothesis, not the experience

of treating the patient, it crosses the line from lay to expert

testimony, and it must comply with the requirements of Rule 702

and the strictures of Daubert." Williams, 644             F.3d at 1317-18

(finding that the identity of a foreign substance removed from the

plaintiff's    body '^was    not    necessary for   her   treatment" and,

therefore,    was   not admissible     as lay testimony by a treating

physician);     Henderson,    409     F.3d   at   1300    (^MThe   treating

physician's] diagnosis of the          injury itself . . . would         be

permissible lay testimony, but her statement about the cause of

the injury was . . . a ^hypothesis' " because ^Mshe] did not need

to determine how [plaintiff] was injured to treat him in this

case.").

     The Court finds that Dr. Dennison's testimony exceeds the

scope of permissible lay testimony by a treating physician. During

Dr. Dennison's deposition, the following exchange occurred:

     Q: Doctor, in your opinion, was the cervical depression
        at C6-C7 performed as a result of the May 2016 bus
           crash?


     A: Yes.


     Q: Doctor, and on what basis are you making that finding
        that the cervical decompression at C6-C7 was related
        to the May 2016 bus crash?

     A: Based on—on the patient complaining of pain as well
           as the MRI findings were different.

(Doc. 70, Attach. 1 at 6.) In this exchange. Dr. Dennison opined

that the subject accident caused the injury to Plaintiff's C6-C7

                                      7
      Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 8 of 20



disc. However, neither Plaintiff nor               Dr. Dennison demonstrated

that    Dr.   Dennison   needed   to   determine    the   cause   of Plaintiff's

injury     to   diagnose    or    treat   her   injury.     From        the   Court's

perspective, the cause of Plaintiff's injury did not affect Dr.

Dennison's      diagnosis   of    Plaintiff's      injury   or    Dr.     Dennison's

decision to perform the cervical decompression. Accordingly, Dr.

Dennison's testimony about his ^Miagnosis of the injury itself

. . . would be permissible lay testimony, but [his] statement about

the cause of the injury was . . . a hypothesis" because ^Mhe] did

not need to determine how [Plaintiff] was injured to treat [her]

in this case." Henderson, 409 F.3d at 1300 {internal quotations

omitted). As a result, the Court finds that Dr. Dennison's opinions

on causation qualify as expert testimony and, thus. Plaintiff was

required to comply with the disclosure requirements of Federal

Rule of Civil Procedure 26. It is undisputed that Plaintiff failed

to comply with Rule 26. (Doc. 70 at 8.)

II.    WHETHER PLAINTIFF'S   FAILURE TO COMPLY                   WITH     RULE    26'S
       DISCLOSURE REQUIREMENTS WAS HARMLESS

       Next, Defendants argue that Plaintiff's failure to comply

with the disclosure requirements of Federal Rule of Civil Procedure

26(a)(2)(B)      warrants   the    exclusion    of    Dr.   Dennison's           expert

testimony. (Doc. 69 at 8.) In response. Plaintiff argues that Rule

26(a)(2)(B) does not apply to Dr. Dennison because he is not a

retained expert; rather. Plaintiff contends that Rule 26(a)(2)(C)

applies to Dr. Dennison as her treating physician. (Doc. 70 at 8.)

                                          8
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 9 of 20



      [A] party must disclose to other parties the identity of any

witness it may use at trial to present evidence under Federal Rule

of Evidence 702, 703, or 705." Fed. R. Civ. P. 26(a)(2)(A). Rule

26(a)(2)(B) dictates that ""'this disclosure must be accompanied by

a written report—prepared and signed by the witness—if the witness

is one retained or specially employed to provide expert testimony

in the case or one whose duties as the party's employee regularly

involve giving expert testimony." The written report must contain:

     (i)       a complete statement of all opinions the witness
               will express and the basis and reasons for them;

     (ii)      the data or other information considered by the
               witness in forming them;

     (iii)     any exhibits that will be used to summarize or
               support them;

     (iv)      the witness's qualifications, including a list
               of all publications authored in the previous ten
               years;


     (v)       a list of all other cases in which, during the
               previous four years, the witness testified as an
               expert at trial or by deposition; and

     (vi)      a statement of the compensation to be paid for
               the study and testimony in the case.

Fed. R. Civ. P. 26(a)(2)(B).

     In     comparison.   Rule   26(a)(2)(C)   establishes   a   separate

category ^^for witnesses who will testify as fact witnesses as well

as offer expert opinions, a category into which treating physician

experts often fall." Rangel v. Anderson, 202 F. Supp. 3d 1361,

1364 (S.D. Ga. 2016). Although witnesses under Rule 26(a)(2)(C)
  Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 10 of 20


^'need not provide the report required by Rule 26(a)(2)(B), they

are still required to disclose the subject(s) of their expert

testimony, as well as a summary of the facts and opinions on which

they are expected to testify." Ranqel, 202 F. Supp. 3d at 1365.

      As discussed above, Dr. Dennison proffered expert testimony

during   his    deposition.     Therefore,      Plaintiff     was   required   to

disclose Dr. Dennison as an expert witness under Rule 26. However,

the   Court    need    not   decide   whether   Plaintiff     was   required   to

disclose Dr. Dennison in accordance with Rule 26(a)(2)(B) or (C)

because Plaintiff concedes that she failed to comply with even the

lesser requirements of Rule 26(a) (2)(C)             (Doc. 70 at 8.) Rather,

Plaintiff     argues    that   her    failure   to   comply    with   Rule   26's

disclosure requirements was harmless.




^ The Court notes that Plaintiff's only disclosure concerning
expert   witnesses  came  in   response  to   Defendants' first
interrogatories, in which Plaintiff stated that she ^^may call on
[her] physicians for expert opinions concerning Plaintiff's
rendered treatment." (Doc. 69, Attach. 2 at 3.) In the Court's
view, this statement does not satisfy Rule 26's disclosure
requirements because it plainly fails to identify Dr. Dennison by
name, indicate what opinion he will offer, or indicate on what
facts he will base his opinion. See Kondragunta v. Ace Doran
Hauling & Rigging Co., No. 1:ll-cv-01094-JEC, 2013 WL 1189493, at
*6 (N.D. Ga. Mar. 21, 2013) (concluding that plaintiff did not
comply with Rule 26(a)(2)(C) because "[t]he reader of plaintiff's
disclosure has no idea what opinion the doctor will offer or on
what facts the doctor will base that opinion."); Martin v. Wal-
Mart Stores East, LP., CV418-197, 2020 WL 5949222, at *2-3 (S.D.
Ga. Oct. 7, 2020) (concluding that plaintiff violated Rule 26's
disclosure requirements because              laintiff's disclosure state[d]
only the physicians were going               to testify to treatment and
^causation.' ").

                                        10
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 11 of 20



           court may exclude affidavits or testimony from a witness

when ^a party fails to provide information or identify a witness

as required by Rule 26(a).' " Kondraqunta v. Ace Doran Hauling &

Rigging Co., No. 1:ll-cv-01094-JEC, 2013 WL 1189493, at *7 (N.D.

Ga. Mar. 21, 2013) (citing Fed. R. Civ. P. 37(c)(1)).            ^However,

a court does not have to impose those sanctions if it believes the

failure was substantially justified or is harmless.' " Rangel, 202

F. Supp. 3d at 1366 (citing Kondragunta, 2013 WL 1189493, at *7).

When determining whether an insufficient disclosure was harmless,

courts have applied a five-factor test. Rangel, 202 F. Supp. 3d at

1366 (citing Kondragunta, 2013 WL 1189493, at *1); Bruce v. Classic

Carrier, Inc., No. 1:ll-cv-01472-JEC-JCF, 2012 WL 12835705, at *3

(N.D. Ga. Oct. 31, 2012). The five factors are:

     (1)    the surprise to the party against whom the evidence
            would be offered;


     (2)    the ability of that party to cure the surprise;

     (3)    the extent to which allowing the evidence would
            disrupt the trial;

     (4)    the importance of the evidence; and

     (5)    the   nondisclosing   party's   explanation    for   its
            failure to disclose the evidence.

Rangel, 202 F. Supp. 3d at 1366 (citing Cambridge Univ. Press v.

Becker, 1:08-cv-1425-ODE, 2010 WL 6067575, at *3 (N.D. Ga. Sept.

21, 2010)); Abdulla v. Klosinski, 898 F. Supp. 2d 1348, 1359 (S.D.

Ga. 2012), aff'd, 523 F. App'x 580 (11th Cir. 2013).



                                   11
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 12 of 20



     In the Court's view. Plaintiff's insufficient disclosure was

not harmless. First, ^Mi]t is not enough for Plaintiff to argue

that Defendant should not be surprised by Dr. [Dennison's] expert

opinion because he was listed as a treating physician." Ranqel v.

Anderson, 202 F. Supp. 3d 1361, 1366 (S.D. Ga. 2016). Although

Plaintiff, in her initial disclosures, indicated that Dr. Dennison

was a '^person[] likely to have discoverable information . . ."

(Doc. 69, Attach. 1 at 2), Plaintiff's only disclosure regarding

expert witnesses stated that she ^^may call on [her] physicians for

expert opinions concerning Plaintiff's rendered treatment." (Doc.

69, Attach. 2 at 3). With this statement. Plaintiff failed to

identify Dr. Dennison by name, indicate what opinion he will offer,

or indicate on what facts he will base his opinion. Without at

least a summary of Dr. Dennison's opinions or expected testimony.

Defendants' counsel could not have fully prepared to depose Dr.

Dennison. See Ranged, 202 F. Supp. 3d at 1367 (^MWJith no notice

of Dr. Karl's opinions, much less the subject matter of them.

Defendant could not have prepared to depose Dr. Karl on those

issues."); Walter Int'l Prods., Inc. v. Salinas, 650 F.3d 1402,

1413 (11th Cir. 2011) (''[I]t is harmful to deprive opposing counsel

of the expert's report before his deposition. The district court

did not abuse its discretion when it excluded the testimony of

[the] experts."). ''This surprise defeats the purpose of Rule 26's




                                   12
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 13 of 20


expert disclosure requirements." Ranqel, 202 F. Supp. 3d at 1367.

Accordingly, the first factor weighs in favor of exclusion.

     As to the second factor, the Court finds that Defendants'

^^had the ability to complain, and thereby cure this surprise, prior

to the expiration of expert discovery, by advising Plaintiff that

[her] disclosures did not comply with the rule and by requesting

more specific disclosures." Kondragunta, 2013 WL 1189493, at *6.

Plaintiff deposed Dr. Dennison on July 19, 2018 (Doc. 69, Attach.

3 at 2), and Plaintiff's expert disclosures were due January 16,

2019 (Doc. 52 at 2). Yet, Defendants waited until May 1, 2020, to

complain about Plaintiff's failure to disclose Dr. Dennison's

opinions. (Doc. 69.) Defendants essentially ^'laid in wait, hoping

that [P]laintiff's    non-compliance      would doom [her] ability to

offer any expert testimony." Kondragunta, 2013 WL 1189493, at *6.

Because Defendants did not attempt to cure their surprise until

almost two years after Dr. Dennison's deposition, the second factor

weighs against exclusion.

     Third, allowing Dr.      Dennison to proffer expert testimony

could disrupt litigation in this case. Although the Court has not

yet set a trial date, the discovery deadline expired two years

ago, and the Magistrate Judge has already denied Plaintiff the

opportunity   to   file   untimely   expert   disclosures.   (Doc.   52.)

Additionally, if the Court permitted Plaintiff to file a summary

of Dr. Dennison's expert opinions at this time. Dr. Dennison ^^could


                                     13
  Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 14 of 20


change his opinions and his basis for them in order to skirt the

Defendants' Daubert challenge." Ranqel, 202 F. Supp. 3d at 1367;

Martin    v.   Wal-Mart     Stores   East,     LP.,   No.   CV418-197,     2020   WL

5949222, at *4        (S.D.   Ga. Oct. 7, 2020)         r[A] proper curative

disclosure would be likely to interrupt the course of this case,

which    has long since       proceeded       past the close       of an   already

extended discovery period."); Thompson v. United States, No. 4:17-

cv-63, 2019 WL 149553, at *11 (S.D. Ga. Jan. 9, 2019) (''To permit

an expert disclosure at this late stage as to a witness known to

[p]laintiffs at the outset would undermine both sides' interest in

a prompt resolution and subvert this Court's scheduling orders,

not to mention the Federal Rules of Civil Procedure."). Thus, the

third factor weighs in favor of exclusion.

        As to the fourth factor, the importance of Dr. Dennison's

expert opinions. Plaintiff has not demonstrated that the exclusion

of Dr. Dennison's expert opinions would prejudice her at trial.

See Mitchell v. Ford Motor Co., 318 F. App'x 821, 824 (11th Cir.

2009) ("The burden of establishing that a failure to disclose was

substantially justified or harmless rests on the nondisclosing

party.").      In    the   Court's   view.     Dr.    Dennison's    testimony     on

causation      and   the   differences    in    Plaintiff's    MRIs   is    not   so

important as to excuse Plaintiff's lack of disclosure. Notably,

Dr. Dennison's testimony will not be excluded in its entirety at

trial. Defendants agree that Dr. Dennison may still testify about


                                         14
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 15 of 20


his treatment and diagnosis of Plaintiff. Further, Plaintiff could

still    prove   causation   using   her   medical    records   and   other

witnesses. See Rangel, 202 F. Supp. 3d at 1367               . . Plaintiff

could provide evidence of causation using her medical records and

other witnesses."). Accordingly, the fourth factor weighs in favor

of exclusion.


        Finally, Plaintiff has not offered any explanation for her

failure to disclose Dr. Dennison as an expert. Plaintiff merely

acknowledges her failure and asks that the Court find it was

harmless. Moreover, even after being put on notice of her failure

to disclose. Plaintiff has still failed to provide a summary of

Dr.   Dennison's   opinions.   See   Martin,   2020   WL   5949222,   at *4

(finding plaintiff's failure to disclose expert testimony was not

harmless, in part, ^'because plaintiff has still failed to state

the opinions that her proposed experts are likely to make."). Based

on Plaintiff's blatant disregard for Rule 26's requirements, the

fifth factor weighs heavily in favor of excluding Dr. Dennison's

expert opinions.

        The Court does '^not commend either party on its efforts to

resolve this dispute." Griffith v. Gen. Motors Corp., 303 F.3d

1276, 1283 (11th Cir. 2002) (criticizing plaintiff for failing to

comply with Rule 26's disclosure requirements and criticizing

defendant for ^^allow[ing] this impasse to continue well beyond the

point of good faith efforts to resolve the issue without court


                                     15
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 16 of 20



intervention, never moving for an order requiring any more detailed

response      under       Rule   26.").    Although     Defendants     waited   an

unreasonable amount of time to complain about Plaintiff's lack of

disclosure. Plaintiff has not provided any explanation for her

noncompliance with Rule 26 and has still not provided a written

report or summary of Dr. Dennison's opinions. Considering the

factors above, the Court finds that Plaintiff's failure to disclose

Dr.    Dennison in accordance with          Rule 26 was not harmless. As a

result. Rules 26 and 37 compel the Court to exclude Dr. Dennison's

expert testimony on causation and Defendants' motion (Doc. 69) is

GRANTED. Consequently, the Court limits Dr. Dennison's testimony

to only the facts and observations he obtained firsthand during

the course of his treatment and diagnosis of Plaintiff.

III. WHETHER        DR.     DENNISON'S     OPINION     SATISFY   THE    STANDARDS
       ESTABLISHED IN DAUBERT AND RULE 702

       Defendants also argue that the                Court should exclude       Dr.

Dennison's opinion on causation because his testimony fails to

meet the strictures established in Rule 702 and Daubert. (Doc. 69

at 16.) As previously mentioned. Dr. Dennison based his opinion

that    the   subject       accident    caused   Plaintiff's     cervical    spine

injury, in part, on the differences he observed between Plaintiff's

2014 MRI results and her 2016 MRI results. (Doc. 70, Attach. 1 at

6.) In light of the fact that Dr. Dennison based his causation

opinion on his observation of differences between Plaintiff s 2014

and    2016   MRI     results.    Dr.     Dennison's    testimony    about   those

                                           16
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 17 of 20



differences   is,   like   his   testimony   about   causation,    expert

testimony. As such, his testimony is subject to the standards

established in Rule 702 and Daubert. Defendants argue that Dr.

Dennison's testimony fails to meet those standards because (1) Dr.

Dennison, as a pain management specialist, is not qualified to

opine on differences between Plaintiff's 2014 and 2016 MRI results;

and (2) Dr. Dennison did not apply reliable principles and methods

when opining on Plaintiff's MRI results. (Doc. 69 at 18-19.)

     The admission of expert testimony is controlled by Federal

Rule of Evidence 702:


     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify in
     the form of an opinion or otherwise if:

     (a)   the expert's scientific, technical, or other
           specialized knowledge will help the trier of fact
           to understand the evidence or to determine a fact
           in issue;

     (b)   the testimony is based on sufficient facts or data;

     (c)   the testimony is the product of reliable principles
           and methods; and


     (d)   the expert has reliably applied the principles and
           methods to the facts of the case.


The trial judge is assigned ''the task of ensuring that an expert's

testimony both rests on a reliable foundation and is relevant to

the task at hand." Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 597, 113 S. Ct. 2786, 2799, 125 L. Ed. 2d 469 (1993). "As the

Supreme Court made abundantly clear in Daubert, Rule 702 compels

district courts to      perform the     critical   gatekeeping function

                                   17
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 18 of 20


concerning    the   admissibility    of   expert    scientific    evidence."

United States v. Frazier, 387 F.3d 1244, 1260 (llth Cir. 2004)

(internal quotation omitted). This gatekeeping function equally

applies to the admissibility of expert technical evidence. Id.;

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-49, 119 S. Ct.

1167, 1174-75, 143 L. Ed. 2d 238 (1999).

     The Eleventh Circuit Court of Appeals has explained that

district courts fulfill the gatekeeping function by engaging in a

three-part inquiry, considering whether

     (1) the expert is qualified to testify competently
     regarding the matters he intends to address; (2) the
     methodology by which the expert reaches his conclusions
     is sufficiently reliable as to be determined by the sort
     of inquiry mandated in Daubert; and (3) the testimony
     assists the trier of fact, through the application of
     scientific . . . expertise, to understand the evidence
     or to determine a fact in issue.


Frazier, 387 F.3d at 1260. ''The proponent of expert testimony

always bears 'the burden to show that his expert is qualified to

testify    competently   regarding    the    matters    he   intend[ed]   to

address; [] the methodology by which the expert reach[ed] his

conclusions is sufficiently reliable; and [] the testimony assists

the trier of fact.' " United States v. Fraizer, 387 F.3d 1244,

1260 (llth Cir. 2004) (quoting McCorvey v. Baxter Healthcare Corp.,

298 F.3d 1253, 1257 (llth Cir. 2002)).

     In her response. Plaintiff does not specifically address

Defendants'    arguments   concerning       Daubert;   instead.    Plaintiff

argued    generally that   Dr.   Dennison     did   not offer any expert

                                     18
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 19 of 20


testimony      because     Dr.     Dennison's   testimony       concerned       his

''evaluation     and   treatment    of   Plaintiff."    (Doc.   70   at    3,   6.)

However,    as    previously       discussed.    Dr.    Dennison's        opinions

concerning the cause of Plaintiff's cervical spine injury is expert

testimony. As such. Dr. Dennison's causation opinion and his basis

for reaching his causation opinion—that is, the differences he

observed    between      Plaintiff s      MRI   results—must      satisfy       the

standards set forth in Daubert.


     Because Plaintiff has plainly failed to argue or discuss

whether Dr. Dennison's opinions meet the standards established in

Daubert,    the    Court   need    not   undertake     an   extensive      Daubert

analysis. Plaintiff has not made any effort to lay the foundation

for the admission of Dr. Dennison's opinions. Plaintiff's failure

to "show that [her] expert is qualified to testify competently

regarding the matters he intend[ed] to address . . . ." warrants

the exclusion of Dr. Dennison's opinions to the extent they exceed

the scope of his care and treatment of Plaintiff. See Jones v.

Anderson, No. 5:17-cv-77, 2018 WL 2717221, at *10 (S.D. Ga. June

6, 2018) (excluding many of plaintiff's expert's opinions because

plaintiff, "despite having filed two briefs, [] failed to make the

specific showings necessary to lay the requisite foundation for

[his] expert['s] opinions"). It is not the Court's burden to sift

through the record and cobble together support for Dr. Dennison's

opinions. Cooke ex rel. Estate of Tessier v. Sheriff of Monroe


                                         19
   Case 4:17-cv-00166-WTM-CLR Document 77 Filed 02/18/21 Page 20 of 20



Cty., Fla., 402 F.3d 1092, 1113 (11th Cir. 2005) ("Again, we stress

that it was [the proponent of the expert's] burden—not that of the

trial court—to lay the foundation for admission of [the expert's]

testimony."). Accordingly, Dr. Dennison's testimony concerning the

cause of Plaintiff's cervical spine injury and any differences Dr.

Dennison   observed    between    Plaintiff's        2014   MRI   results   and

Plaintiff's   2016    MRI    results   which    he    believes    support   his

causation opinion is excluded.

                                 CONCLUSION


     For the foregoing reasons. Defendants' motion (Doc. 69) is

GRANTED. As a result, the Court limits Dr. Dennison's testimony to

only the facts of this case concerning his treatment and diagnosis

of Plaintiff.


     SO ORDERED this        /3"^ day of February 2021.

                                            WILLIAM T. MOORE,
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




                                       20
